Appeal by defendants, appellants, from order striking out certain allegations of the complaint in so far as such order denied defendants’ motion to strike out other parts of the complaint, dismissed, with ten dollars costs and disbursements, on the authority of Millard v. Delaware, Lackawanna & Western R. R. Co. (204 App. Div. 80). If defendants have not served an answer to the second amended complaint, their time so to *572do is extended ten days from the service of a copy of the order to be entered, with notice of entry thereof. Motion No. 1474 to dismiss appeal granted. Lazansky, P. J., Young, Seudder,- Tompkins and Davis, JJ., concur.